DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I(a): Claim 1-2 and 8-10 in the reply filed on 07/19/2022 is acknowledged.  Claims 3-5, 11, and 13-17 are withdrawn.  Claims 6-7 and 12 have been cancelled.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Word limit is exceeded (217 words)
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 8, and 10 are objected to because of the following informalities:
 Claim 1, line 12, change: “rotation axis than [[is]] the leading edge,…”
Claim 1, line 16, change: “closer to the shroud than [[is]] a middle…”
Claim 1, line 21, change: “a connection part…”
Claim 1, lines 21-22, change: “defining a [[valley-like]] valley shape…”
Claim 1, line 23, change: “the main plate than [[is]] the recess,…”
Claim 1, line 27, change: “being [[a]] point P1_1, a second point that is close to the shroud being [[a]] point P3_1,…”
Claim 1, line 29, change: “[[being]] set to satisfy…”
Claim 1, line 30, change: “[[being]] set to satisfy…”
Claim 8, line 3, change: “circumferential length is [[a]] point P2_1”
Claim 8, line 4, change: “[[associated]] with respect to a change in…”
Claim 8, line 7, change: “[[associated]] with respect to a change in…”
Claim 10, line 3, change: “in [[a]] the radial direction.”
Appropriate correction is required.

Allowable Subject Matter
Claim 1 is allowable over the prior art of record.
Regarding claim 1, The nearest prior art of record is Nakashima et al. (US 2017/0275997 A1).  
Nakashima et al. discloses a centrifugal fan (100, Fig. 1) comprising: a main plate (2); a blade (4) connected to the main plate (2, as shown in Fig. 1-2, [0022],[0037]); and a shroud (3) having an annular shape (as shown in Fig. 1) and connected to a shroud-side end of the blade (i.e., the tip of the blades, as shown in Fig. 1) that is an end opposite a main-plate-side end of the blade connected to the main plate (i.e., bottom of the blades is connected to the main plate 2, as shown in Fig. 2), the centrifugal fan (100) being configured to rotate about a rotation axis to suction a fluid through an opening of the shroud and discharge the fluid through the blade in a radial direction ([0026], lines 1-10), the blade (4) having a leading edge (41) that is an edge of the blade located forward in a rotation direction (as shown in Fig. 1, 41 is a front edge portion of the blade 4), and a trailing edge that is an edge opposite the leading edge and is located farther from the rotation axis than is the leading edge (i.e., trailing edge is opposite edge of the front leading edge 41, wherein the trailing edge is farther from the rotation axis relative to the front edge 41, as shown in Fig. 1), a length (“cL" shown in Fig. 2’ below) of the blade from the leading edge (portion 41 is the front leading edge) to the trailing edge (“TE”, Fig. 2’) in a section parallel to the main plate being a circumferential length (circumferential length “cL" is parallel to the main plate 2 as shown in Fig. 2’), a distance between a peripheral edge of the main plate and a peripheral edge of the shroud being an outlet height (outlet height “oH” extends between a peripheral edge of the main plate 2 and a peripheral edge of the shroud 3, as shown in Fig. 2’), part of the blade that has a longest circumferential length being located closer to the shroud than is a middle of the outlet height (as shown in Fig. 2’, circumferential length “cL" is the longest length and is closer to the shroud 3 than the middle of the outlet height “oH”), the leading edge including a recess located next to a point P4 at which a shroud inner surface of the shroud that faces the main plate is connected to the leading edge (i.e., point at which the shroud attaches to the top surface of the blade, wherein the top surface of the blade is connected to the leading edge), the recess curving inwardly including connection part extending from the point P4 toward the trailing edge and defining a valley- like shape having a bottom when the recess is viewed from the rotation axis (i.e., valley-like shape between the shroud inner surface and the longest circumferential length “cL"), and a projection located closer to the main plate than is the recess (i.e., the projection close to the main plate 2 shown in Fig. 2’), the projection projecting in the rotation direction and having an inverted-V shape with a peak when the projection is viewed from the rotation axis (i.e., inverted-v shape of the projection, as shown in Fig. 2’). 

    PNG
    media_image1.png
    578
    849
    media_image1.png
    Greyscale

Fig. 2’
Nakashima et al. fails to disclose or suggest wherein the outlet height being 2h, a point that is one of opposite ends of the projection and is located close to the main plate being a point P1_1, a point that is an other one of the opposite ends and is located close to the shroud being a point P3_1. a distance f1_ 1 between the point P1_1 and the main plate being set to satisfy 0.05 x 2h ≤ f1_1 ≤ 0.2 x 2h, a distance f3_1 between the point P3_1 and the main plate being set to satisfy 0.8 x 2h ≤ f3_1 ≤1.3 x 2h.  Nakashima does not provide any disclosure or teaching of the height of the blade.  Although Nakashima discloses of a ratio between the length T of the protrusions with respect to the pitch P of the protrusions being between 0.2 and 0.8 ([0028]), Nakashima fails to disclose of the mathematical relationship of distances f1_1 and f3_1 with respect to the outlet height 2h in order to satisfy 0.05 x 2h ≤ f1_1 ≤ 0.2 x 2h and 
0.8 x 2h ≤ f3_1 ≤1.3 x 2h.

Claims 2 and 8-10 would be allowable due to their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/03/2022